DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, 15, 16, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho.  The reference to Ho teaches structure substantially as claimed including a desk configured for outdoor use, each classroom desk comprising a bench seat (3); a table unit(12) having a top surface; a first leg(at 2), the first leg being coupled to both the bench seat and the table unit and having a portion that rests on a ground surface; a second leg (at 4), the second leg being coupled to both the bench seat and the table unit and having a portion that rests on a ground surface; and wherein a first classroom desk and a second classroom desk are configured (it is noted here that a plurality of desks can be positioned as claimed and is configured to be attached and positioned as claimed) to be releasably attached together in either:  a side-by-side orientation, in which the top surface of the first classroom desk and the top surface of the second classroom desk form a planar tabletop surface, and the bench seat of the first classroom desk and the bench seat of the second classroom desk form a planar seating surface; or  a face-to-face orientation, in which the top surface of the first classroom desk and the top surface of the second classroom desk form a planar tabletop surface, a removable writing surface (11),  one or more of the classroom desks further comprises a removable writing surface, wherein the removable writing surface is configured to be releasably attached to the top surface of the table unit, the top surface of the table unit has one or more apertures, and the removable writing surface has a smooth upper surface, the writing surface comprises an upper surface, a first side face extending downward from the upper surface, and a second side face extending downward from the upper surface; wherein each of the first side face and the second side face comprises one or more connection elements by which the writing surface is securable to the table unit, one or more connection elements comprise an aperture configured to align with an aperture in the table unit and receive a fastener, one or more of the classroom desks further comprises a removable backrest(32), the classroom desks has a side opposite the bench seat that is configured to accept a wheelchair. 
Claim(s) 5, 6, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho as applied to the claims above, and further in view of Parshad (‘423).   The reference to Ho teaches structure substantially as claimed including a desk unit configurable to be positioned side-by side and face-to-face the only difference being that there is not a divider to provide privacy.  However, the reference to Parshad teaches the use of providing a divider at a plurality of sides to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Ho to include dividers, as taught by Parshad since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
Allowable Subject Matter
Claims 4, 7, 8, 9, 12, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including configurable workstations.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/          Primary Examiner, Art Unit 3637